DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-16 and 18-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ro (US 2015/0302747 A1) in view of Stenneth (US 2020/0019798 A1).
Regarding claims 1, 11 and 21, Ro discloses a vehicle includes a control system, the control system and a method for controlling the vehicle (Abstract & Fig. 1) comprising:  

a controller (e.g. Fig. 1: 22) configured to:
determine validity of a detection result of the display content of the traffic sign (e.g. Fig. 6: when vehicle travels straight, ECU outputs detected speed sign, such as “60”).
display the detection result of the traffic sign on a display unit (e.g. Fig. 1: 23) in the vehicle before the vehicle passes the traffic sign (e.g. [0062]: ECU 22 outputs speed limit “100” when vehicle travels straight at a junction; thus, before passes the traffic sign).  
Ro fails to disclose, but Stenneth teaches a controller configured to determine, based on the image, whether validity indicating reliability of a detection result of the display content of the traffic sign is greater than or equal to a predetermined value, and in response to determination that the validity is greater than or equal to the predetermined value, display the detection result of the traffic sign on a display unit in the vehicle (e.g. [0010, 0047, 0080]).
Thus, it would have been obvious before the effective filing date of the claimed invention to modify the teachings of Ro with the teachings of Stenneth to process the detected image into digitized value for comparison with a predetermined threshold; thus, reliability of the result of the detected image is improved.
Regarding claims 3 and 13, Ro discloses, when the traffic sign 30includes a single traffic sign at a single location while the vehicle travels on a straight lane, the controller determines that the detection result of the single traffic sign satisfies the validity (e.g. Fig. 6: when vehicle travels straight, ECU outputs detected speed sign, such as “60”).  

Regarding claims 5 and 15, Ro discloses, when the traffic sign includes a traffic sign on each road branching while the vehicle travels on a branch road, the controller determines that the detection result of the traffic sign located on 10the road in a traveling direction predicted based on traveling information of the vehicle satisfies the validity (e.g. [0062, 0071]: predict traveling information of the vehicle based on turn signal, and output corresponding speed limit detected, such as output “100” when vehicle travels straight, or output “40” when vehicle travels to the direction of the branch road).  
Regarding claims 6 and 16, Ro discloses the traveling information of the vehicle for predicting the traveling direction of the vehicle includes at least one of 15steering angle information of a steering wheel of the vehicle and lighting information of a turn signal lamp of the vehicle (e.g. [0071]).  
Regarding claims 8-9 and 18-19, Ro and Stenneth in combination discloses the controller additionally capturing the image of the traffic sign having the speed limit after the detection result is displayed, the controller determines, based on the additionally detecting, whether the validity indicating reliability of the detection result of the display content of the traffic sign is still greater than or equal to the predetermined value (e.g. Ro in [0075]: capable of detecting new traffic sign; thus, 
Regarding claims 10 and 20, Ro discloses 30the traffic sign is a speed sign; and the detection result of the traffic sign is regulated speed information indicated on the speed sign (e.g. Fig. 4).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ro (US 2015/0302747 A1) in view of Stenneth (US 2020/0019798 A1) as applied to claims 1 and 11 above, and further in view of Lacaze et al. (US 2020/0320875 A1).
Regarding claims 7 and 17, Ro discloses the controller displays the detection result before the vehicle approaches a predetermined distance from the 20traffic sign in the traveling direction of the vehicle (e.g. Fig. 4 & [0062]: speed limit “100” is displayed at the branch when vehicle continues to travel straight).
Ro and Stenneth in combination fails to disclose providing detected information a predetermined distance from the traffic sign, but Lacaze teaches outputting detected stop sign information a predetermined distance from the stop sign ([0027]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ro and Stenneth with the teachings of Lacaze, since it is known in the art as taught by Lacaze to output detected traffic information a predetermined distance from the traffic sign so as to give enough time to vehicle to respond to the detected traffic information.
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument respect to amended claims 1 and 11, the examiner disagrees with the arguments.  
Ro discloses determining distinct speed signs on a plurality of road by using a camera, and output only one speed limit value among the recognized speed limit values ([0031, 0057, 0080, 0081]).  Ro fails to explicitly discloses the determination is based on comparing a reliability value with a predetermined value.  Stenneth is further cited to teach it is well-known to analysis and process detected data into a value for comparison so as to determine a reliability value (i.e. equivalent to the claimed determination). Thus, by modifying the teachings of Ro with Stenneth, one skilled in the art before the effective filing date of the claimed invention would have processed the detected speed sign images into data so as to compare with a predetermined value to confirm which of the plurality of speed limits the object vehicle should follow. Therefore, the combination of Ro and Stenneth teaches the claimed invention.
In addition, claims 3-10 and 13-21 are either directly or indirectly depend on claims 1 and 11; thus, these claims are not patentable based on foregoing reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/KAM WAN MA/Examiner, Art Unit 2688